internal_revenue_service number info release date uil index date dear asked us to respond directly to you concerning your letter of senator reimburses volunteers who drive their own automobiles on date behalf of the county’s program using the business standard mileage rate to determine the costs to be reimbursed you want the internal_revenue_service to increase the rate to cover recent increases in the price of gasoline tax-free reimbursements to receive reimbursements without including them in income the volunteers must account to the agency for the cost time purpose and number of miles driven for each trip this substantiation is required by sec_274 of the internal_revenue_code cost substantiation may be done in one of two ways to be reimbursed actual costs the volunteer must substantiate the costs with actual records or other_sufficient_evidence to be reimbursed deemed costs the volunteer must substantiate the mileage time and purpose the agency’s computation using the business standard mileage rate is deemed to substantiate the cost reimbursement by mileage rate a governmental agency may use the business standard mileage rate of cents a mile to reimburse bona_fide volunteers under sec_1_132-5 of the income_tax regulations whether an individual is a bona_fide volunteer for this purpose is a question of fact advantages of using the business standard mileage rate reducing a taxpayer’s record-keeping burden is the principal advantage of using the business standard mileage rate gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the rate falling prices can work to their advantage for example although gasoline prices fell in for all of and through date taxpayers were able to use the rate that reflected the earlier higher prices gasoline prices we realize that increased gasoline prices are an economic burden however the cost of gasoline is only one component of the business standard mileage rate which encompasses fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the cents per mile rate is attributed to the cost of gasoline and oil thus an immediate adjustment in the rate taking into account the recent increase in gasoline prices might not be significant setting the business standard mileage rate the rate is a national average amount determined by an annual study performed by an independent_contractor that is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state in the country indicating the various costs of operating the most popular automobiles of various sizes the contractor then combines this data to achieve a national composite cents-per-mile rate it is not feasible to set the rate more frequently than annually reimbursement of actual cost alternatively the agency may reimburse volunteers their actual expenses reimbursements for expenses_incurred by a taxpayer on behalf of another in a non-employment context are not included in the taxpayers’s gross_income if the reimbursement does not exceed the actual expenses thus the reimbursement to a volunteer of out-of-pocket transportation costs incurred on behalf of an agency is not income to the volunteer i hope this is helpful please call john t sapienza jr identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
